Citation Nr: 1610016	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  09-24 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disorder.

2.  Entitlement to service connection for a right hip disorder.

3.  Entitlement to service connection for a left hip disorder.

4.  Entitlement to service connection for a right foot disorder.

5.  Entitlement to service connection for a left foot disorder.

6.  Entitlement to service connection for a right hand disorder.

7.  Entitlement to service connection for a left hand disorder.

8.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

9.  Entitlement to service connection for bilateral hearing loss.

10.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to August 1954.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals VA treatment notes and VA examination reports that are relevant to the claims on appeal.  The RO considered those records and readjudicated the claims in a June 2015 supplemental statement of the case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his July 2009 substantive appeal, the Veteran requested a Travel Board hearing at the Seattle RO.  In April 2010, the representative submitted a statement indicating that the Veteran was willing to appear at a videoconference hearing rather than a Travel Board hearing.  

In October 2015, the RO mailed the Veteran a notification that he was scheduled for a videoconference hearing in November 2015.  In addition, the RO attempted to reach the Veteran by phone to notify him of the scheduled hearing.  Five days later, in October 2015, the RO attempted to contact the Veteran by phone to inform him that the October 2015 letter that was mailed to him was incorrect.  The RO indicated that the letter stated that the hearing was scheduled in Spokane rather than Seattle.  However, the RO was unable to leave a message for the Veteran because his voicemail box was full.  The Veteran did not report for the November 2015 hearing and it is unclear whether he received notification with the correct information regarding his scheduled hearing.

A hearing on appeal will be granted if an appellant, or his or her representative, expresses a desire to appear in person. 38 C.F.R. § 20.700 (2015).  Indeed, the importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.

In order to ensure full compliance with due process requirements, therefore, the AOJ must schedule the appellant for the requested hearing.  As videoconference hearings are scheduled by the AOJ, a remand is necessary. See 38 C.F.R. §§ 20.700, 20.704(a).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should schedule the Veteran for a videoconference hearing at the RO in Seattle, Washington, in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing in Seattle.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




